Citation Nr: 0802494	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05 40-627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for jaw injury. 

2.  Entitlement to service connection for sensory neuropathy, 
right maxillary branch claimed as secondary to jaw injury.  

3.  Entitlement to service connection for sinus condition 
claimed as secondary to jaw injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The appellant served in the Marine Corps Reserves from June 
1965 to May 1971 which included periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2005 rating decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of Veteran 
Affairs (VA).  


FINDINGS OF FACT

1.  The appellant's current jaw injury is not attributable to 
a period of ACDUTRA or INACDUTRA.  

2.  The appellant's current sensory neuropathy condition is 
not attributable to a period of ACDUTRA or INACDUTRA.  

3.  The appellant's current sinus condition is not 
attributable to a period of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  Jaw injury was not incurred during the appellant's period 
of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§  1110, 101(24) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Sensory neuropathy, right maxillary branch claimed as 
secondary to jaw injury was not incurred during the 
appellant's period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 
1110, 101(24) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  Sinus condition claimed as secondary to jaw injury was 
not incurred during the appellant's period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§  1110, 101(24) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in June 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the appellant's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant 
's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service medical records are void of any 
complaints or treatment for a jaw injury.  Although the 
appellant reported that his jaw was injured while breaking up 
a fight during ACDUTRA, he denied that he suffered any head 
injuries during ACDUTRA while in the Reserves.  In fact, in 
the appellant's annual examination in March 1970 he denied 
any head injury and listed his health as "fair."  His 
sinuses, mouth and face were also reported as normal during 
this time.  The Board finds his denial of such symptoms 
during ACDUTRA to be more credible than his recent reports of 
jaw injury and sinus condition, which were offered in support 
of his claim for compensation.  Thus, the Board finds that 
there is no credible evidence of a continuity of symptoms 
since active duty for training, and no competent evidence 
otherwise showing that the claimed jaw injury was incurred in 
active duty for training.  Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24).

        Analysis
        
The appellant served in the Marine Reserves from June 1965 to 
May 1971 with periods of ACDUTRA.  The appellant's service 
medical records did not reveal any complaints, findings or 
diagnoses of jaw injury or a sinus condition.  During his 
March 1970 annual examination, the appellant reported that he 
was in "fair" health and that he did not have a history of 
a head injury.  During this time, the appellant's head, mouth 
and sinuses were reported normal.  

The appellant has now alleged, 34 years after separation from 
ACDUTRA, that his current jaw injury, sensory neuropathy and 
sinus condition are a consequence of ACDUTRA.  In support of 
his claim, the appellant submitted a medical report dated in 
April 2005 from Dr. David Fedro, a private physician.  The 
appellant reported to Dr. Fedro that he experienced facial 
loss of sensation and anesthesia.  He further reported that 
his condition was caused by an injury he sustained in or 
around July 1969 while in ACDUTRA.  The appellant reported 
that while trying to break up a fight between two soldiers he 
was hit on the right facial area with a hard object.  The 
appellant reported that he did not loss consciousness but the 
injury required him to seek medical attention from the 
infirmary.  

During this examination, Dr. Fedro noted that the appellant 
suffered from permanent neuropathic injury to the sensory 
portion of his maxillary nerve of the trigeminal nerve on the 
right side of his face.  The examination showed the appellant 
had sensory loss of the V2 distribution classically and that 
his facial nerve was intact and equal bilaterally.  Dr. Fedro 
noted that the anesthesia could have been caused from prior 
blunt trauma, as well as, prior undiagnosed trauma to the 
underlying maxillary sinus.  Dr. Fedro found that the 
permanent damage to the above regions and sinus were the 
result of the injury the appellant sustained in service.  The 
appellant was diagnosed with sensory loss neuropathy right 
maxillary branch of trigeminal nerve due to blunt trauma, 
disorder of mastication due to injury and chronic sinusitis 
due to prior sinus mucosal injury.  

In another medical report, dated in June 2005, Dr. Fedro 
reported that the appellant continued to suffer daily from 
right sinus pressure, pain and numerous infections.  Dr. 
Fedro noted that the infections have led to some dental 
issues which have caused mastication problems for the 
appellant at times.  

After careful review of the record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a jaw injury, sensory neuropathy claimed as 
secondary to the jaw injury and sinus condition claimed as 
secondary to jaw injury.  

The appellant's post service medical records show a diagnosis 
of sensory loss neuropathy right maxillary branch of 
trigeminal nerve due to blunt trauma, disorder of mastication 
due to injury and chronic sinusitis due to prior sinus 
mucosal injury.  The record further shows that the appellant 
has had dental problems because of the above listed 
conditions.  However, there is no credible evidence to show 
the appellant's injury and conditions are associated with his 
periods of ACDUTRA.  

In this regard, the Board again notes that the appellant's 
service medical records are devoid of any complaints or 
treatment for a jaw injury or sinus condition.  Although Dr. 
Fedro attributes the appellant's jaw injury, and the other 
conditions that stem from that injury, to service, Dr. 
Fedro's medical opinion is based solely on the information 
supplied by the appellant.  There is no indication that Dr. 
Fedro consulted the appellant's service medical records 
before issuing his opinion.  The appellant's statement to Dr. 
Fedro regarding his jaw injury is inconsistent with his sworn 
statement during ACDUTRA.  The appellant reported to Dr. 
Fedro that the jaw injury he sustained during ACDUTRA 
occurred in or around July 1969.  However, in March 1970, he 
denied ever having a head injury and listed his health as 
"fair."  

The Board finds the appellant's denial of a head injury at 
separation to be more credible than his recent reports of a 
head injury, which were offered in support of his claim for 
compensation.  Thus, the medical opinion based on the 
appellant's statements is less probative than his statement 
at separation.  Accordingly, the Board must find Dr. Fedro's 
opinion to be unpersuasive as to the relation of the 
veteran's head injury to service.  The doctors opinion is 
based upon an unreliable history.

The Board also notes that three affidavits were submitted on 
the appellant's behalf concerning the incident the appellant 
alleges caused his jaw injury.  However, the Board notes that 
all the affiants noted that they were not present when the 
incident occurred but only discussed the incident with the 
appellant thereafter.  Also, the Board notes that all the 
affiants state that the appellant was struck in the face with 
a rifle while aiding his sergeant who was being attacked by 
another solider.  However, in April 2005, when the appellant 
reported the incident to Dr. Fedro the appellant did not 
specifically report what he was hit with, he only reported 
that he was hit with "some type of hard object."  The Board 
notes that, although the affiants were not present during the 
alleged altercation, they provide details about the 
altercation that the appellant failed to disclose during his 
examination.  In light of the appellant's varying statements 
regarding the alleged event, the Board finds that the 
appellant's statement at separation denying a head injury to 
be more probative than the non-witness statements, which are 
based solely on the appellant's recitation of the event.  

In sum, the Board has considered the various statements made 
by the appellant, Dr. Fedro, and the affiants linking the 
appellant's current jaw injury, sensory neuropathy and sinus 
condition to service.  However, the Board again notes that 
the appellant's service medical records are void of any 
complaints or treatment for a jaw injury, which is where the 
appellant's claims for service connection stem from.  
Although he has recently reported that he was injured while 
breaking up a fight during ACDUTRA, he denied sustaining any 
injuries at separation.  As explained above, the Board finds 
his denial of such injuries at separation to be more credible 
than his recent reports of injury, which were offered in 
support of his claim for compensation.  Thus, the Board finds 
that there is no credible evidence showing that the claimed 
jaw injury had its onset in service, or is otherwise related 
to service.  

As set forth above, the more probative evidence shows that 
the appellant's current conditions were not manifest during 
ACDUTRA.  The preponderance of the evidence is against the 
claim for service connection for jaw injury, sensory 
neuropathy claimed as secondary to jaw injury, and sinus 
condition claimed as secondary to jaw injury.  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the appellant the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2007).  

Accordingly, service connection is denied.  


ORDER

Service connection for jaw injury is denied. 

Service connection for sensory neuropathy, right maxillary 
branch claimed as secondary to jaw injury is denied.  

Service connection for sinus condition claimed as secondary 
to jaw injury is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


